Title: From Thomas Jefferson to United States Senate, 15 December 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            
                                T o the
                                Senate of the
                                United
                                States.
                            
                        Dec. 15. 1806.
                  
                        I nominate James McGreggar of Pensylvania to be Consul for the US. in the island of St. Thomas.
                        Lewis Obrien, son of L. M. Obrien, late Consul of the US. at St. Anders to be Consul for the US. at St.
                            Anders.
                        Richard S. Hackley of New York to be Consul for the United States at Saint Lucar.
                        William Peck of Rhode island, whose commission as Marshal is about expiring, to be Marshal of Rhode island
                        John Lockhart of North Carolina to be Marshal of North Carolina
                        Thomas Nicholson of Maryland to be Collector for the district of Chester town in Maryland.
                        
                            Th: Jefferson
                            
                            
                        
                    